Citation Nr: 1336518	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of service connection for a disability manifested by involuntary trembling and shaking of the hands, to include as due to an undiagnosed illness. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to January 1972, From September 1990 to August 1991, from October 2001 to October 2002, and from July 2005 to October 2006. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the RO. 

In June 2011, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

Although the Veteran initially requested a hearing with a Veterans Law Judge, he withdrew his hearing request in September 2013.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In a September 2013 statement, prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal of whether new and material evidence had been received to reopen the claim of service connection for a disability manifested by involuntary trembling and shaking of the hands, to include as due to an undiagnosed illness. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of service connection for a disability manifested by involuntary trembling and shaking of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2013). 

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the RO found that new and material evidence had not been received and continued a prior denial of service connection for a disability manifested by involuntary trembling and shaking of the hands.  The Veteran noted his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in December 2012.

In a written statement dated on September 18, 2013, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his claim from appellate status. 

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Accordingly, the appeal of whether new and material evidence has been received sufficient to reopen the claim of service connection for a disability manifested by involuntary trembling and shaking of the hands is dismissed. 


ORDER

The appeal concerning whether new and material evidence has been received sufficient to reopen the claim of service connection for a disability manifested by involuntary trembling and shaking of the hands, to include as due to an undiagnosed illness, is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


